The committee on elections, who were directed to consider the return from Ludlow,2 reported, that at the supreme judicial court, held at Northampton, in April, 1791, Elisha Fuller, of Ludlow, trader, was indicted for forging a certificate, purporting to be a certificate, signed by two of the selectmen of that town, whereby they recommended the said Fuller, as a person of sober life and conversation, and well qualified for the business of a retailer of spirituous liquors, and for offering and publishing the same, at a court of general sessions of the peace, held at Northampton, in September, 1790, as a true and genuine certificate, in order to obtain a license for retailing; and that at the supreme judicial court held at Northampton, in the month of May following, the said Fuller, upon a legal trial, was found guilty of the charges in the said indictment, and sentenced to pay a fine of thirty pounds and costs; that said Fuller is the same person, who is returned a member from the town of Ludlow ; and that the said sentence remains unreversed, and in no wise quashed or set aside, and said offence in no wise forgiven or pardoned.
*41It was therefore voted, that Elisha Fuller, the member returned from Ludlow, should be excluded from a seat.1

 21 J. H. 18.


 21 J. H. 57, 58.